Judgment reversed on the facts and new trial granted, with costs to appellant to abide the event, for misconduct of plaintiff’s counsel in asking improper questions on direct examination of plaintiff, in defiance of the ruling of the court at folios 69 to 73. These questions were clearly improper, as the learned trial justice ruled, and were repeated for the obvious purpose of getting before the jury matters in no way involved in the issue on trial. That they were seriously injurious to defendant cannot be doubted, and the learned trial justice should have granted defendant’s application to withdraw a juror. Blackmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur.